Citation Nr: 1038950	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  04-41 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as synovitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 decision and notice of decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied the 
Veteran's application to reopen service connection for a left 
knee disorder, claimed as synovitis.  

The Veteran initially requested a hearing before the Board, 
seated at the RO, but subsequently withdrew that request in 
writing in July 2009.  

In an August 2009 decision, the Board granted reopening of 
service connection for a left knee disorder and, after 
considering the evidence of record, denied service connection.  
The Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In June 2010, while his case was pending at the 
Court, VA's Office of General Counsel and Veteran's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's August 2009 decision.  That same month, the 
Court issued an Order vacating the August 2009 Board decision.

The Board notes that the Veterans Law Judge who signed the August 
2009 decision is no longer with the Board.  Therefore, this case 
has been assigned to the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Oakland, California.  


REMAND

As indicated in the Joint Motion for Remand, in making its 
determination in the August 2009 decision, the Board relied 
primarily on a May 2008 VA medical examination report.  However, 
the May 2008 VA examiner's opinion was based upon an inaccurate 
factual premise.  In this report, the VA examiner wrote that, 
during service, the Veteran "experienced only a single injury 
which was appropriately treated and was improved and returned to 
duty without problems."  The VA examiner further noted that the 
Veteran had a "pain free period of ten years" before 
experiencing his "first post-service problem and another ten 
years before the second problem."  After review of the Veteran's 
treatment (medical) records and post-service employment history, 
the VA examiner opined that the Veteran's current left knee 
disability, diagnosed as minimal degenerative joint disease, was 
more likely related to the Veteran's post-service employment than 
to a single injury in service and, therefore, was less likely 
than not related to service.  

In making his conclusions, the Board notes that the May 2008 VA 
examiner failed to consider all pertinent evidence contained in 
the Veteran's service treatment records.  Specifically, the 
service treatment records indicate that the Veteran was treated 
for more than a single injury to the left knee.  In June 1970 
service treatment records, examiners note treating the Veteran 
for left knee pain and swelling.  From July to November 1970, 
examiners indicating providing additional treatment for left knee 
pain and swelling, diagnosing chronic synovitis of the left knee 
and chondromalacia of the left patella.  In November 1971, a 
service examiner diagnosed the Veteran as having chronic 
synovitis.  In a July 1972 service discharge medical examination 
report, the examiner noted an abnormality involving the Veteran's 
lower extremities.  In a notes section, he indicated fluid of the 
left knee.  

As the May 2008 VA examiner stated that the Veteran only 
experienced a single knee injury during service, presumably that 
mentioned in the 1970 service treatment records, the Board finds 
that he did not consider the subsequent treatment records 
indicating a recurrence of synovitis in 1971 or the 1972 service 
discharge examination noting fluid of the left knee.  Therefore, 
the May 2008 medical opinion is inadequate for rating purposes.  
38 C.F.R. § 4.2 (2009).  For these reasons, a remand is warranted 
for another VA medical examination that is based on a full and 
accurate factual history.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); Hicks v. Brown, 8 Vet. App. 417, 422 (1995); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA orthopedic examination, to be conducted by 
an examiner other than the examiner who 
performed the May 2008 examination.  The 
relevant documents in the claims folder 
should be made available to the examiner for 
review.  After a review of the relevant 
documents and history, and an interview of 
the Veteran regarding his medical history and 
complaints, the Veteran should be examined, 
including all tests and studies required to 
respond to the following question should be 
done.  The examiner should then offer the 
following opinion:  

Is it at least as likely as not (a 50 
percent or greater probability) that any 
left knee disability that is currently 
present began during service or is 
otherwise linked to some incident of 
active duty, including June 1970, November 
1971, and July 1972.

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  In the 
report, the examiner should refer to all 
medical evidence of record used in making the 
conclusions, to include the 1970 service 
treatment records indicating treatment for 
left knee pain, the November 1971 service 
treatment record indicating a recurrence of 
synovitis, and the July 1972 service 
discharge medical examination.  If the 
examiner is unable to answer the question 
presented without resort to speculation, the 
examiner should so indicate the reason why 
the question could not be answered.

2.  After completion of the foregoing and all 
other necessary development, the RO should 
re-adjudicate the claim.  If the benefits 
sought remain denied, the Veteran and the 
Veteran's representative should be furnished 
a Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2009).  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


